Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 1 of 23 PageID: 957




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY




   JENNIFER SHEPPARD,
                                          1:19-cv-18206-NLH
                          Plaintiff,
                                          OPINION
   v.

   COMMISSIONER OF SOCIAL
   SECURITY,
                      Defendant.


APPEARANCES:

ROBERT ANTHONY PETRUZZELLI
LAUREN S. TOVINSKY
JACOBS, SCHWALBE & PETRUZZELLI, PC
WOODCREST PAVILION
TEN MELROSE AVENUE
SUITE 340
CHERRY HILL, NJ 08003

     On behalf of Plaintiff

DAVID LANCE LEACH
DAVID E. SOMERS, III
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN ST
6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant


HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 2 of 23 PageID: 958




405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social

Security Act.    42 U.S.C. § 423, et seq.       The issue before the

Court is whether the Administrative Law Judge (“ALJ”) erred in

finding that there was “substantial evidence” that Plaintiff

was not disabled at any time since her alleged onset date of

disability, March 28, 2016.       For the reasons stated below,

this Court will affirm that decision.

I.   BACKGROUND AND PROCEDURAL HISTORY

     On May 5, 2016, Plaintiff, Jennifer Sheppard, 2

protectively filed an application for DIB, 3 alleging that she

became disabled on March 28, 2016.        Plaintiff claims that she

can no longer work as a medical assistant because of her

migraine headaches, fibromyalgia, and fatigue disorder, among


1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number
of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.

2 Plaintiff was 40 years old at her alleged disability onset
date. Under the regulations, Plaintiff was defined as a
“younger individual” (age 18-49). 20 C.F.R. § 404.1563.

3 A protective filing date marks the time when a disability
applicant makes a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.


                                    2
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 3 of 23 PageID: 959




other impairments.

      After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on July 19, 2018.         On November 7, 2018, the ALJ

issued an unfavorable decision.         Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council

on September 9, 2019, making the ALJ’s decision final.

Plaintiff brings this civil action for review of the

Commissioner’s decision.

II.   DISCUSSION

      A.   Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.         Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”         42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).



                                    3
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 4 of 23 PageID: 960




It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”          Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

     A reviewing court has a duty to review the evidence in

its totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).      Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.           Id.



                                    4
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 5 of 23 PageID: 961




(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his
           decision is supported by substantial
           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).           Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”   Williams, 970 F.2d at 1182.       However, apart from the

substantial evidence inquiry, a reviewing court is entitled to

satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.          Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.



                                    5
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 6 of 23 PageID: 962




1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).         Under this

definition, a Plaintiff qualifies as disabled only if her

physical or mental impairments are of such severity that she

is not only unable to perform her past relevant work, but

cannot, given her age, education, and work experience, engage

in any other type of substantial gainful work which exists in

the national economy, regardless of whether such work exists

in the immediate area in which she lives, or whether a

specific job vacancy exists for her, or whether she would be

hired if she applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 4 for


4 The regulations were amended effective March 27, 2017. See
82 F.R. 5844. The parties do not indicate that any of the
amendments are applicable to the issues presented by

                                    6
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 7 of 23 PageID: 963




determining disability that require application of a five-step

sequential analysis.     See 20 C.F.R. § 404.1520.       This five-

step process is summarized as follows:

     1.     If the claimant currently is engaged in substantial
            gainful employment, she will be found “not
            disabled.”

     2.     If the claimant does not suffer from a “severe
            impairment,” she will be found “not disabled.”

     3.     If the severe impairment meets or equals a listed
            impairment in 20 C.F.R. Part 404, Subpart P,
            Appendix 1 and has lasted or is expected to last for
            a continuous period of at least twelve months, the
            claimant will be found “disabled.”

     4.     If the claimant can still perform work she has done
            in the past (“past relevant work”) despite the
            severe impairment, she will be found “not disabled.”

     5.     Finally, the Commissioner will consider the
            claimant’s ability to perform work (“residual
            functional capacity”), age, education, and past work
            experience to determine whether or not she is
            capable of performing other work which exists in the
            national economy. If she is incapable, she will be
            found “disabled.” If she is capable, she will be
            found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).       Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of

proof.    See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).         In the first four steps of



Plaintiff’s appeal.

                                    7
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 8 of 23 PageID: 964




the analysis, the burden is on the claimant to prove every

element of her claim by a preponderance of the evidence.            See

id.   In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former

job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”      Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

      C.    Analysis

      At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.    At step two, the ALJ found that Plaintiff’s

impairments of fibromyalgia, migraines, fatigue, anemia,

thyroid nodules, and carpal tunnel syndrome post release were

severe.    At step three, the ALJ determined that Plaintiff’s

severe impairments or her severe impairments in combination

with her other impairments did not equal the severity of one

of the listed impairments.      At step four, the ALJ determined

that Plaintiff had the residual functional capacity (“RFC”) to

perform skilled work at the light exertional level with




                                    8
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 9 of 23 PageID: 965




certain restrictions, 5 and she was able to perform her past

relevant work as a medical assistant. 6

     Plaintiff presents several issues on appeal that

challenge the ALJ’s determination of Plaintiff’s RFC.

Plaintiff argues that the ALJ erred by not providing a

function-by-function analysis of Plaintiff’s non-exertional

impairments resulting from her migraines and fatigue disorder,

and how those limitations impacted her RFC.         Plaintiff also

argues that the ALJ improperly considered the medical

evidence, particularly the evidence of her treating

neurologist.

     A claimant’s RFC reflects “what [the claimant] can still

do despite [his or her] limitations,” 20 C.F.R. § 416.945(a),

and the controlling regulations are clear that the RFC finding



5 20 C.F.R. § 404.1568 (“In order to evaluate your skills and
to help determine the existence in the national economy of
work you are able to do, occupations are classified as
unskilled, semi-skilled, and skilled.”); 20 C.F.R. § 404.1567
(“Physical exertion requirements. To determine the physical
exertion requirements of work in the national economy, we
classify jobs as sedentary, light, medium, heavy, and very
heavy.”).

6 Because the ALJ concluded that Plaintiff was capable of
performing her past relevant work, the ALJ did not address
step five of the sequential step analysis. Benjamin v.
Commissioner of Social Security, 2019 WL 351897, at *4 n.9
(D.N.J. 2019) (citing Valenti v. Commissioner of Social Sec.,
373 F. App’x 255, 258 n.1 (3d Cir. 2010); 20 C.F.R. §
404.1520(b)-(f)).

                                    9
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 10 of 23 PageID: 966




is a determination expressly reserved to the Commissioner, and

not any medical source, 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2), 404.1546(c), 416.946(c).

      When making the RFC determination, the ALJ is required

to:

      [C]consider all your symptoms, including pain, and the
      extent to which your symptoms can reasonably be accepted
      as consistent with the objective medical evidence and
      other evidence. By objective medical evidence, we mean
      medical signs and laboratory findings . . . . By other
      evidence, we mean . . . statements or reports from you,
      your treating or nontreating source, and others about
      your medical history, diagnosis, prescribed treatment,
      daily activities, efforts to work, and any other evidence
      showing how your impairment(s) and any related symptoms
      affect your ability to work. . . .

20 C.F.R. § 404.1529.

      Additionally, the RFC assessment takes into consideration

all of a claimant’s medically determinable impairments in

combination, including those that the ALJ has found to be

severe, as well as those that are not deemed to be severe at

step two.    See 20 C.F.R. § 404.1545(a)(2) (“We will consider

all of your medically determinable impairments of which we are

aware, including your medically determinable impairments that

are not ‘severe,’ as explained in §§ 404.1520(c), 404.1521,

and 404.1523, when we assess your residual functional

capacity.”).

      Here, the ALJ found Plaintiff’s RFC to be as follows:



                                    10
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 11 of 23 PageID: 967




        After careful consideration of the entire record, the
        undersigned finds that the claimant has the residual
        functional capacity to perform light work as defined in
        20 CFR 404.1567(b) except she would require proximity to
        the bathroom; could have no exposure to workplace hazards
        such as moving machinery and unprotected heights; and
        could perform frequent fingering and handling.

    (R. at 16.)

        As a result of this RFC, the ALJ determined that

Plaintiff was capable of performing her prior job as a medical

assistant, because that job is classified as light work and

the physical and mental demands of that job matched

Plaintiff’s RFC.     (R. at 19.)

        Plaintiff argues that the ALJ erred in her RFC

determination by not specifically addressing the non-

exertional capacity functions which are impacted by

Plaintiff’s migraines and fatigue disorder in violation of SSR

96-8p.     SSR 96-8p provides, “Nonexertional capacity considers

all work-related limitations and restrictions that do not

depend on an individual’s physical strength; i.e., all

physical limitations and restrictions that are not reflected

in the seven strength demands, and mental limitations and

restrictions.” 7    “[N]onexertional capacity must be expressed in


7 “Exertional capacity addresses an individual’s limitations
and restrictions of physical strength and defines the
individual’s remaining abilities to perform each of seven
strength demands: Sitting, standing, walking, lifting,
carrying, pushing, and pulling. Each function must be

                                    11
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 12 of 23 PageID: 968




terms of work-related functions,” and the “[w]ork-related

mental activities generally required by competitive,

remunerative work include the abilities to: [1] understand,

carry out, and remember instructions; [2] use judgment in

making work-related decisions; [3] respond appropriately to

supervision, co-workers and work situations; and [4] deal with

changes in a routine work setting.”

      Plaintiff argues that the ALJ did not address these four

capacities, specifically and in combination with her other

exertional limitations resulting from her migraines and

fatigue disorder, which constitutes reversible error. 8           The




considered separately (e.g., ‘the individual can walk for 5
out of 8 hours and stand for 6 out of 8 hours’), even if the
final RFC assessment will combine activities (e.g.,
‘walk/stand, lift/carry, push/pull’).” SSR 96-8p.
8 Plaintiff argues that the ALJ violated SSR 96-8p, but she

references “significant limitations in concentration,
remaining on task, and keeping persistence and pace.” (Docket
No. 9 at 17.) These terms are typically associated with the
assessment of whether a claimant’s mental disorder meets the
listing of impairments at step three. See Diciano v.
Commissioner of Social Security, 2019 WL 6696523, at *7
(D.N.J. 2019) (explaining that at step three, an ALJ must
consider whether a claimant’s severe impairment meets or
equals a listed impairment in Appendix 1 to Subpart P of Part
404 - Listing of Impairments, 12.00 Mental Disorders, and part
of that assessment is determining whether a claimant’s mental
disorder results in extreme limitation of one, or marked
limitation of two, paragraph B areas of mental functioning,
which include: (1) understand, remember, or apply information;
(2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself.”) Plaintiff
here does not claim she has a mental impairment.

                                    12
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 13 of 23 PageID: 969




Court does not agree.      The RFC is a function-by-function

assessment based on all of the relevant evidence of an

individual’s ability to do work-related activities, but an ALJ

does not need to use particular language or adhere to a

particular format in conducting her RFC analysis.           Ungemach v.

Commissioner of Social Security, 2019 WL 3024858, at *4

(D.N.J. 2019) (citing Jones v. Barnhart, 364 F.3d 501, 505 (3d

Cir. 2004)).    SSR 96-8p requires that each function “must be

considered,” but it does not require every function to be

specifically delineated in the RFC.         Indeed, SSR 96-8p

contemplates that in her “final RFC assessment,” an ALJ may

assess the functions in combination rather than individually.

       Here, the RFC did not specifically reference the four

non-exertional functions, but that does not mean the ALJ did

not consider those functions, singularly or in combination

with Plaintiff’s other limitations from her various

impairments.    This is because implicit in the finding that

Plaintiff is capable of performing her past relevant work as a

medical assistant is that all of Plaintiff’s limitations in

those areas have been considered and accounted for by the

limitation to light work and a job which matches Plaintiff’s

physical and mental capacities. 9        The ALJ did not err in her


9   A medical assistant is DOT Code 079.362-010, which has a

                                    13
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 14 of 23 PageID: 970




articulation of Plaintiff’s RFC by not individually

referencing each non-exertional limitation. 10



specific vocational preparation (“SVP”) of 6. “The DOT lists
a specific vocational preparation (SVP) time for each
described occupation. Using the skill level definitions in 20
C.F.R. § 404.1568, unskilled work corresponds to an SVP of 1-
2; semi-skilled work corresponds to an SVP of 3-4; and skilled
work corresponds to an SVP of 5-9 in the DOT.” Thomas v.
Commissioner of Social Security, 2019 WL 3562691, at *7
(D.N.J. 2019). “A skill is knowledge of a work activity which
requires the exercise of significant judgment that goes beyond
the carrying out of simple job duties and is acquired through
performance of an occupation which is above the unskilled
level (requires more than 30 days to learn). . . . Skilled
occupations are more complex and varied than unskilled and
semiskilled occupations. They require more training time and
often a higher educational attainment.” SSR 82-41.

10See, e.g., Malcolm v. Commissioner of Social Security, 2017
WL 5951703, at *19 (D.N.J. 2017) (noting “where, as here, the
ALJ's RFC determination is supported by substantial evidence,
and is “accompanied by a clear and satisfactory explication of
the basis on which it rests,” Fargnoli v. Massanari, 247 F.3d
34, 41 (3d Cir. 2001), the Third Circuit does not require
strict adherence to the function-by-function analysis set
forth in Social Security Ruling 96–8p”) (citing Chiaradio v.
Comm'r of Soc. Sec., 425 F. App'x 158, 161 (3d Cir. 2011)
(affirming the ALJ's RFC determination, despite the fact that
“the ALJ did not make a task by task analysis,” where the
ALJ's RFC finding was supported by substantial evidence in the
record, and the ALJ's “overall review carefully considered
[the claimant's] past relevant work and the ALJ assessed what
[the claimant] could reasonably do.”); Garrett v. Comm'r of
Soc. Sec., 274 F. App'x 159, 164 (3d Cir. 2008) (affirming the
ALJ's RFC determination, despite the ALJ's failure to perform
the precise function-by-function assessment outlined in SSR
96–8p, where the ALJ questioned the claimant about the
physical limitations of her prior work, and substantial
evidence supported the ALJ's findings); Bencivengo v. Comm'r
of Soc. Sec., 251 F.3d 153, No. 00–1995, slip op. at 4 (3d
Cir. Dec. 19, 2000) (“Although a function-by-function analysis
is desirable, SSR 96–8p does not require ALJs to produce such
a detailed statement in writing.”)).

                                    14
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 15 of 23 PageID: 971




      A more substantive challenge to the ALJ’s RFC

determination is Plaintiff’s contention that the ALJ’s finding

that Plaintiff could perform her past work as a medical

assistant is not supported by substantial evidence - namely,

that the ALJ did not fully consider the limitations caused by

Plaintiff’s migraines and fatigue disorder, as well as the

records and opinions of her treating neurologist.

      Plaintiff began treatment with Dr. Janoff, a neurologist,

in 2006 for her migraines.       Plaintiff argues that the ALJ

erred because when the ALJ afforded Dr. Janoff’s opinions

“some weight,” she did not articulate which parts of his

opinion she credited and which parts she rejected.           Plaintiff

further argues that the opinions of Dr. Janoff, as Plaintiff’s

long-time treating physician, should have been afforded “great

weight.”    Plaintiff also argues that the ALJ’s reliance on

treatment notes from 2014, which predate her alleged

disability onset date by two years, to support the RFC

assessment is in error because the treatment notes more

contemporaneous with her alleged onset date show more

significant limitations.       Plaintiff finally argues that the

ALJ erred in considering Plaintiff’s testimony regarding the

limitations caused by her migraines and fatigue disorder in

the RFC analysis.



                                    15
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 16 of 23 PageID: 972




      The Court does not find that the ALJ erred in any of the

ways argued by Plaintiff.       First, the ALJ properly explained

why she afforded “some weight” to Dr. Janoff’s opinion, and

she specified which part of his opinion she afforded that

weight. 11   (See R. at 17, “The claimant’s treating neurologist

Dr. Janoff’s opinion that the claimant is unable to

concentrate, that she would miss 4 or more days of work per

week, and that she could not perform any work at any level of

skill or exertion (Exhibit 27F) is given some weight insofar

as it supports a finding of severe headaches symptoms;

however, his records do not support such significant

limitations.”)

      At the same time, and by virtue of affording Dr. Janoff’s

opinion “some weight,” the ALJ properly explained why she did

not afford Dr. Janoff’s opinion “great weight.”           A “cardinal

principle guiding disability eligibility determinations is

that the ALJ accord treating physicians’ reports great weight,

especially when their opinions reflect expert judgment based

on a continuing observation of the patient’s condition over a

prolonged period of time,” Morales v. Apfel, 225 F.3d 310, 317

(3d Cir. 2000) (citations and quotations omitted), but an ALJ


11An ALJ is required to state what weight she ascribes to a
medical opinion, but not to other forms of medical evidence.
20 C.F.R. §§ 404.1527(c), 416.927(c).

                                    16
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 17 of 23 PageID: 973




may reduce her reliance upon a treating physician’s opinions

if those opinions are inconsistent with other medical

evidence, and if she explains her reasoning, Plummer v. Apfel,

186 F.3d 422, 439 (3d Cir. 1999) (“[A]n ALJ is permitted to

accept or reject all or part of any medical source’s opinion,

as long as the ALJ supports his assessment with substantial

evidence.”), cited by Brownawell v. Commissioner, 554 F.3d

352, 355 (3d Cir. 2008)); Cotter v. Harris, 642 F.2d 700, 705

(3d Cir. 1981) (“We are also cognizant that when the medical

testimony or conclusions are conflicting, the ALJ is not only

entitled but required to choose between them.... [W]e need

from the ALJ not only an expression of the evidence s/he

considered which supports the result, but also some indication

of the evidence which was rejected.”).

      The ALJ’s assessment of Dr. Janoff’s opinion is supported

by the ALJ’s articulation of Plaintiff’s activities of daily

living.   The ALJ explained,

      In her Activities of Daily Living form dated May 15,
      2016, the claimant reported that she spends her days
      getting her daughter ready and taking her to school or
      camp. She plays with her daughter and assists with
      homework and doing her hair. She is able to do light
      kitchen and house cleaning, including folding laundry,
      with breaks. She sometimes cannot get comfortable to
      sleep but has no problems with self-care. She socializes
      with family and friends, and gets along with authority
      figures. She travels independently to the mall or nail
      salon. She states she can only walk for 5 minutes, but
      also states she goes food shopping for 2-3 hours at a


                                    17
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 18 of 23 PageID: 974




      time. She can follow instructions and handle changes in
      routine as needed (Exhibit 3E). The claimant stated in
      her application for disability benefits for Primerica
      that, despite her impairments, she is able to take care
      of her child, help with homework, prepare meals, do
      grocery shopping, and do light housework as much as she
      can. The claimant has frequent diarrhea and headaches.
      She is also diagnosed with narcolepsy and falls asleep
      easily (Exhibit 2F).

(R. at 17.)

      The ALJ further explained that Plaintiff’s “testimony and

statements demonstrate that her activities are more extensive

and her capabilities are greater than would be expected of one

who is alleging totally disabling impairments and limitations.

Further, a review of the medical evidence demonstrates that

the claimant's allegations as to the extent of her impairments

and limitations are not fully consistent with the evidence,

and the record does not support her allegation that her

ability to function is so impaired as to render her totally

disabled or unable to perform any substantial gainful

activity.”    (R. at 17.)    The ALJ further noted that Plaintiff

“has generally had neurological exams with no objective

findings aside from ‘multiple areas of sensitivity to

pressure’ which ‘may be consistent with her fibromyalgia

diagnosis’.”    (Id.)    This analysis satisfies the ALJ’s duty

under Cotter, Plummer, and their progeny.          See also Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019) (reiterating that



                                    18
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 19 of 23 PageID: 975




the threshold for evidentiary sufficiency under the

substantial evidence standard is not high, and it “means - and

means only - such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion”).

      Finally, with regard to the ALJ’s reference to Dr.

Janoff’s treatment records from 2014, the ALJ stated, “as of

May 2014, her headache pain was responsive to Topamax,

ibuprofen, and Imitrex (Exhibit 16F page 4).”          (R. at 17.)

Plaintiff challenges the ALJ’s reference to treatment notes

that predate her alleged disability onset date by two years,

and Plaintiff contends that the ALJ misinterprets them.

      The Court’s independent review of Dr. Janoff’s treatment

notes shows that Plaintiff’s last treatment with Dr. Janoff

was on May 22, 2014, until she returned for one additional

visit on June 3, 2016. 12     (R. at 368.)    There are no other

records from Dr. Janoff, except for his completion of a

headache questionnaire on June 3, 2016. 13        Plaintiff’s alleged

disability onset date is March 28, 2016.         Thus, the ALJ cannot



12Plaintiff filed her DIB application on May 4, 2016.            (R. at
12.)

13Dr. Janoff’s June 3, 2016 treatment note relates that he
completed a headache evaluation at the request of Plaintiff’s
attorneys. (R. at 370.) Dr. Janoff did not answer the
question regarding exertional limitations or the question
regarding Plaintiff’s tolerance for work stress. (R. at 630.)

                                    19
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 20 of 23 PageID: 976




be faulted for referring to the most recent medical record of

Dr. Janoff that was available prior to March 28, 2016.            The

two-year gap about which Plaintiff complains is a result of

Plaintiff not seeing Dr. Janoff for two years prior to her

alleged disability onset date.

      Further, the Court’s review of the May 22, 2014 medical

record shows that Plaintiff reported experiencing four

headaches a month with no relief being on or off Topamax and

she had stopped using it two months before, with Plaintiff

last seeing Dr. Janoff almost a year prior on August 12, 2013.

(R. at 371.)    As Plaintiff points out, the ALJ’s statement

that the May 2014 treatment note showed Plaintiff was

responsive to Topamax is not supported by that treatment note.

The May 22, 2014 note also relates that Plaintiff reported

experiencing relief with ibuprofen, and Imitrex was prescribed

on an as-needed basis, which was correctly recited by the ALJ.

(Id.)

      The ALJ’s statement regarding Plaintiff’s responsiveness

to Topamax based on the May 2014 treatment note is at most a

harmless error because the record demonstrates that Topamax

did prove effective.      The June 3, 2016 treatment note reports

that Plaintiff was on Topamax, which was prescribed by her

family physician in May 2016.       (R. at 368; R. at 568.)       As of



                                    20
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 21 of 23 PageID: 977




March 28, 2018, in support of her disability claim, Plaintiff

reported that she currently was taking Topamax.           (R. at 258.)

The state medical consultants, who opined that Plaintiff was

capable of performing light work and to whose opinions the ALJ

afforded great weight, also corroborated Plaintiff’s

medications, which included the use of Topamax.           (R. at 18.)

      Moreover, although Plaintiff reported she experienced “no

relief being on or off Topamax” in May 2014, Plaintiff fails

to explain why she resumed taking Topamax as of May 2016, and

apparently continued taking Topamax through at least March

2018, if it continued to provide her no relief.           The Court

therefore finds no error in the ALJ’s statement that Plaintiff

experienced relief on Topamax, despite the misstatement

regarding the May 22, 2014 treatment note.          See Ribaudo v.

Saul, 2020 WL 5088635, at *8 (D.N.J. 2020) (finding that the

plaintiff had shown, at most, harmless error that did not

require remand) (citing Shinseki v. Sanders, 556 U.S. 396,

409–10 (2009) (“[T]he burden of showing that an error is

harmful normally falls upon the party attacking the agency's

determination.... [T]he party seeking reversal normally must

explain why the erroneous ruling caused harm.”); Rutherford,

399 F.3d at 553 (finding that “a remand is not required here

because it would not affect the outcome of the case”)); see



                                    21
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 22 of 23 PageID: 978




also Desorte v. Commissioner of Social Security, 2019 WL

1238827, at *6 (D.N.J. 2019) (citing Richardson, 402 U.S. at

401; Daring, 727 F.2d at 70) (“This Court must review the

evidence in its totality, and take into account whatever in

the record fairly detracts from its weight.          Plaintiff has not

provided the Court with specific evidence that detracts from

the ALJ’s RFC assessment, which the Court finds on its

independent review to be reasonable and substantially

supported.”).

      Consequently, Plaintiff’s argument that the ALJ erred by

failing to fully consider the limitations caused by Plaintiff’s

migraines and fatigue disorder, as well as the records and

opinions of her treating neurologist, is unpersuasive.

III. Conclusion

      This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.       Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh

the evidence or substitute its conclusions for those of the

ALJ).   For the foregoing reasons, the ALJ’s determination that

Plaintiff was not totally disabled as of March 28, 2016 is



                                    22
Case 1:19-cv-18206-NLH Document 13 Filed 09/23/20 Page 23 of 23 PageID: 979




supported by substantial evidence.        The decision of the ALJ

will therefore be affirmed.

      An accompanying Order will be issued.



Date: September 23, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    23
